

116 HR 1313 RS: Transit Security Grant Program Flexibility Act
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 626116th CONGRESS2d SessionH. R. 1313[Report No. 116–323]IN THE SENATE OF THE UNITED STATESMay 15, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Implementing Recommendations of the 9/11 Commission Act of 2007 to clarify certain
			 allowable uses of funds for public transportation security assistance
			 grants and establish periods of performance for such grants, and for other
 purposes.1.Short titleThis Act may be cited as the Transit Security Grant Program Flexibility Act.2.Allowable uses of funds for public transportation security assistance grantsSubparagraph (A) of section 1406(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2); Public Law 110–53) is amended by inserting and associated backfill after security training.3.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53) is amended—(1)by redesignating subsection (m) as subsection (n); and(2)by inserting after subsection (l) the following new subsection:(m)Periods of performance(1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.(2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months..4.GAO review(a)In generalThe Comptroller General of the United States shall conduct a review of the public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53).(b)ScopeThe review required under paragraph (1) shall include the following:(1)An assessment of the type of projects funded under the public transportation security grant program referred to in such paragraph.(2)An assessment of the manner in which such projects address threats to public transportation infrastructure.(3)An assessment of the impact, if any, of this Act (including the amendments made by this Act) on types of projects funded under the public transportation security assistance grant program.(4)An assessment of the management and administration of public transportation security assistance grant program funds by grantees.(5)Recommendations to improve the manner in which public transportation security assistance grant program funds address vulnerabilities in public transportation infrastructure.(6)Recommendations to improve the management and administration of the public transportation security assistance grant program.(c)ReportNot later than 1 year after the date of the enactment of this Act and again not later than five years after such date of enactment, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this section.5.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage.1.Short titleThis Act may be cited as the Transit Security Grant Program Flexibility Act.2.Allowable uses of funds for public transportation security assistance grantsSection 1406(b)(2)(A) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2)(A)) is amended by inserting and associated backfill after security training.3.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135) is amended—(1)by redesignating subsection (m) as subsection (n); and(2)by inserting after subsection (l) the following:(m)Periods of performance(1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.(2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 48 months..4.GAO review(a)In generalThe Comptroller General of the United States shall conduct a review of the public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135).(b)ScopeThe review required under subsection (a) shall include the following:(1)An assessment of the type of projects funded under the public transportation security assistance grant program referred to in such subsection.(2)An assessment of the manner in which such projects address threats to public transportation infrastructure.(3)An assessment of the impact, if any, of this Act (including the amendments made by this Act) on the types of projects funded under the public transportation security assistance grant program.(4)An assessment of the management and administration of public transportation security assistance grant program funds by grantees.(5)Recommendations to improve the manner in which public transportation security assistance grant program funds address vulnerabilities in public transportation infrastructure.(6)Recommendations to improve the management and administration of the public transportation security assistance grant program.(c)ReportNot later than 1 year after the date of enactment of this Act and again not later than 5 years after such date of enactment, the Comptroller General shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the review required under this section.5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. December 14, 2020Reported with an amendment